Citation Nr: 1506138	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  09-42 310A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability due to the service-connected posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for a bilateral foot disability due to the service-connected PTSD.
 
3.   Entitlement to service connection for hypertension due to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to November 1987.  The Board notes that the Veteran's DD 214 shows that her character of service was under other than honorable conditions; however, a VA decision in June 1989 determined that service was valid for VA purposes.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2013, the Board denied service connection for a back disability, a bilateral foot disability, and hypertension on a direct basis and remanded the remaining claims for further development regarding entitlement to service connection on a secondary basis.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.

REMAND

In its remand in June 2013, Board directed that the Veteran be afforded a VA examination, which was subsequently conducted in July 2013. 

As it pertains to the Veteran's back disability, the examiner's opinion fails to comply with the Board's remand because it does not address evidence that the Veteran's back goes out during psychotic episodes.  Since the requested development has not been completed, further action to ensure compliance with the June 2013 remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance).
 
As it pertains to the Veteran's bilateral foot disability, the examiner's opinion was predicated on an inaccurate medical history, and thus, the claim must be remanded.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall, 11 Vet. App. at 271.   Specifically, the examiner provided an unfavorable opinion, in part, on the premise that hospitalization records from December 29, 2004, to January 10, 2005, made no mention of trauma to the back or feet.  Indeed, the medical records show that the Veteran was hospitalized after she scaled a 12-foot razor wire fence barefoot and attempted to board an aircraft at Lindbergh airfield.  An initial intake assessment shows "bilateral foot edema due to previous injury."  A January 3, 2004, note shows blistering on the feet.  Four days after discharge, on January 14, 2005, bilateral hallux valgus was diagnosed when the Veteran reported bilateral foot pain since the psychotic episode.  

As it pertains to the Veteran's hypertension, the examiner's opinion was also predicated on an inaccurate medical history, and thus, the claim must be remanded.  See id.  Specifically, the examiner provided an unfavorable opinion based on the fact that the Veteran did not have hypertension.  The rationale was that the only abnormal blood pressures of record were taken during hospitalization for alcohol detoxification in 2005 and 2007.  However, treatment records from Skylyn Wellness Center, Inc., show that the Veteran may meet the criteria for hypertension in 2013, where diastolic blood pressures are predominately over 90 mm.  See Records dated January 7, 2013 (175/109); March 1, 2013 (150/94); October 14, 2013 (135/95); see also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

Lastly, the paper and electronic record reflects that the Veteran may be receiving continued treatment through VA and private facilities.  Any updated records should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain more recent VA and private treatment records from the Veteran that have not yet been associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine whether her back disability, bilateral foot disability, of hypertension is secondary to her service-connected PTSD.  The examiner must review the entire claims file, to include all electronic files.   

The examiner must address the following questions:

A.  Is it at least as likely as not (a 50 percent or higher degree of probability) that either the Veteran's back disability, bilateral foot disability (to include tinea pedis, hallux valgus, and other diagnosed foot disability), or hypertension is proximately due to or the result of her service-connected PTSD? 

B.  Is it at least as likely as not (a 50 percent or higher degree of probability) that either the Veteran's back disability, bilateral foot disability (to include tinea pedis, hallux valgus, and other diagnosed foot disability), or hypertension is aggravated by her service-connected PTSD? 

* If it is found that the back disability, bilateral foot disability, or hypertension is aggravated by the service-connected PTSD, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

* If some of the increase in severity is due to natural progress of the back disability, bilateral foot disability, or hypertension, the examiner should identify the degree of increase in severity due to natural progression.

The examiner is asked to consider (i) the Veteran's contentions that when she experiences anxiety attacks her blood pressure goes up and her back goes out and (ii) the medical records from Skylyn Wellness Center, Inc., which show that the Veteran mat have met the criteria for hypertension in 2013.

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




